Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John D. Black appeals the district court’s order dismissing his civil action for improper venue. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Black v. New Jersey, No. 5:08-cv-00193-F, 2009 WL 559796 (E.D.N.C. Mar. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*775fore the court and argument would not aid the decisional process.

DISMISSED.